Citation Nr: 1700151	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-06 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2014, the Veteran testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  

In February 2015, the Board remanded this case for further development.  

In May 2015, the Veteran's representative submitted additional evidence, accompanied by a waiver of initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c).

In October 2015, the Veteran attempted to perfect his appeal of the RO's denial of his service connection claim for Parkinson's disease.  However, as reflected in a November 2015 correspondence, the RO informed the Veteran that his appeal was untimely, and the record fails to reflect that the Veteran has pursued the matter further.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

When last remanding this case, the Board requested that attempts be made to obtain the September 2014 VA audiological treatment reported by the Veteran, and if no such record was found, to schedule a VA examination.  However, the record fails to reflect that the RO attempted to obtain this reported treatment, as no comprehensive records from 2014 are of record, and the May 2015 supplemental statement of the case (SSOC) states that only 2015 VA treatment records were considered when readjudicating the Veteran's claim, post-remand.  Thus, an attempt to obtain the record should be made on remand.

Thereafter, the Veteran should be afforded a new VA examination, as the Veteran has recently reported a significant decrease in his right ear hearing acuity, and 2015 audiograms indicate a decrease.  The Board acknowledges that the RO's May 2015 VA audiological examination request was canceled, due to the Veteran's perceived incompetence to consent to such an examination (due to his advanced x-linked dystonia-parkinsonism, requiring his residence in an in-patient facility).  However, a note to the file indicates that a guardianship hearing was scheduled for June 2015; thus, efforts are required to determine whether a guardian was indeed appointed, and if so, could consent to an examination on the Veteran's behalf.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's comprehensive VA treatment records from January 2010 (the date of his claim) to the present, including a specific request for VA audiological testing that may have been conducted in September 2014.  

2.  Then, to the extent possible, schedule the Veteran for a VA audiological examination, to include consulting with any appointed guardian, to determine the current severity of his service-connected bilateral hearing loss.  The claims file must be made available to and reviewed by the VA examiner.  If testing cannot be conducted, an explanation should be provided.

3.  Finally, readjudicate the claim.  If the full benefit sought remains denied, issue a SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

